Citation Nr: 1701265	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kenneth Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973 and various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions.  In a September 2010 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina denied entitlement to service connection for low back pain and confirmed and continued that decision in the October 2010 rating decision.    

In September 2016, the Veteran testified before the undersigned at a videoconference hearing. A transcript of the hearing is of record.



FINDING OF FACT

The Veteran's current low back disability is a result of an in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends his low back disability is due to a motor vehicle accident that occurred in 1971 during his active duty service in Germany.  Specifically, he contends that while being driven on the Autobahn from Pirmasens to Frankfurt the driver lost control of the vehicle, hit a guardrail, and as a result he was ejected from the vehicle, knocked out, and taken to Manheim Army Hospital for treatment.

The first element of service connection is established, as a January 2011 letter from Dr. M.F. describes mild degenerative disc disease along with some arthritic changes found in the Veteran's lower back.  The Veteran reports that he has experienced lower back pain since the August 1971 car accident.  He further reports that he took Aleve daily for his lower back pain.  Several others have witnessed the Veteran taking Aleve or Advil daily. See August 2010 Statement from the Veteran's Spouse; August 2010 E.S. Statement; September 2010 J.M Statement.  It was also reported that the Veteran's car had extra cushion and padding in the driver's seat since 1979 due to his back pain.  See August 2010 R.S. Statement; August 2010 E.S. Statement.  The Veteran, his spouse, and friends are competent to report symptoms of chronic back pain and his reports of a long history of lower back pain are credible and consistent with the medical evidence of record.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran's service treatment records (STRs) corroborate the 1971 motor vehicle accident.  While the Manheim Army Hospital records are not of record, there are August 1971 treatment records that document injuries to the right arm and head due to an auto accident.  There is also a Report of Medical History for the Veteran's Expiration Term of Service that attributes his headaches and head injury to an August 1971 car accident.  Therefore, the second element of service connection has been established. 

The August 2012 VA examiner provided a positive etiology opinion.  The examiner indicated that the low back pain "was at least as likely as not (50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided an unclear rationale for the opinion, opinion that "the imaging points to a more muscular cause of his back pain, which could be explained by his accident," but that "the reason it is not 'likely' is the fact that veteran did not seek medical care for this in 30 years after the accident."  Given the favorable parts of the examiner's opinion and the Veteran's competent and credible reports; the evidence is in relative equipoise as to whether the current low back disability is the result of his active service motor vehicle accident.  Reasonable doubt must be resolved in the Veteran's favor, and entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


